Citation Nr: 1442228	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  13-08 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits based on helpless child status.


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to November 1971.  The Veteran died in August 2008.  The appellant is his son. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) listed above.

The appellant had a hearing before the undersigned in May 2014.  A transcript of the hearing has been associated with the Virtual VA electronic claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issue of entitlement to accrued benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant has not been shown to have been permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits based on helpless child status have not been met.  38 U.S.C.A. § 101(4) (A) (West 2002); 38 C.F.R. § 3.356 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the appellant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  

A VCAA letter dated in February 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The appellant was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also included a list of information which can help the VA determine if the appellant was "helpless for VA purposes."

As noted above, the appellant also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the appellant's claim.  Significantly, the appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  The appellant has contended that he received medical treatment for his claimed disabilities prior to attaining the age of 18; however, the appellant has reported that the records are unavailable.  He has indicated that the records are with his brothers, that one or more of the facilities had closed, and other problems.  In any case, the appellant has not provided sufficient identifying information for VA to seek such records.  As such, the Board concludes that a remand to attempt to obtain any such missing records would serve no useful purpose.  The appellant has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim.

Because the appellant was over 18 years of age at the time of the claim for helpless child benefits, no VA examination is required to determine his eligibility, as his capacity for self-support prior to age 18 is the focus of the claim.  The Board finds that there is sufficient evidence to make a determination in this case, and the appellant is not prejudiced by a decision at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Helpless Child Benefits

In this case, the appellant maintains that he is a "helpless child" of the Veteran and, as such, he is entitled to DIC benefits.  He reports that he is unemployed as a result of disability and that he is permanently incapable of self-support.  Essentially, the appellant contends that he is disabled due to multiple disabilities incurred as a result of the Veteran's exposure to herbicides during service in the Republic of Vietnam.  Specifically, the appellant has identified problems with chloracne, high blood pressure, diabetes mellitus, type II, peripheral neuropathy, and sub-acute peripheral neuropathy.

The term "helpless child of a Veteran" is defined, in part, as a child who is permanently incapable of self-support by reason of mental or physical defect by or before his or her 18th birthday.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356.

Under 38 C.F.R. § 3.356(b), rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for the rating agency to determine based on competent evidence of record in each individual case.  Rating criteria applicable to disabled Veterans are not considered controlling.  Rather, the following factors are for consideration.

(1) Evidence that a claimant is earning his/her own support is prima facie evidence that he/she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child, by his/her own efforts, is provided with sufficient income for his/her reasonable support;

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his/her condition was such that he/she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established;

(3) Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends; and

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

The Court has held that, in cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self- support at eighteen, VA is required to proceed no further.  Id.

Upon careful review of the evidence of record, the Board finds that the appellant was not shown to be a "helpless child" for VA purposes prior to turning 18.  In other words, the preponderance of the evidence is against finding that the appellant was permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18.

The appellant has not submitted any medical documents regarding his physical and mental condition prior to the age of 18.  Indeed, the sole medical evidence of record as to the appellant's condition is an August 2010 letter from his private treatment provider indicating ongoing treatment since April 2010 for: high blood pressure, diabetes mellitus, type II, and intervertebral disc disease.  This letter does not address the appellant's physical and/or mental status at the age of 18 and, as such, is of no probative value in evaluating the appellant's helpless child status at that time.  The Board acknowledges the lay statements from the appellant and multiple individuals indicating that he was incapable of self-support due to disabilities prior to age 18; however, the lay statements other than the appellant are extremely general in nature and provide no rationale for how the problems affected the appellant or rendered him incapable of self-support.  Although the appellant has detailed the specific disabilities that he claimed rendered him incapable of self-support, he has not discussed the symptoms involved with disabilities or how the problems experienced rendered him incapable of self-support prior to age 18.  For these reasons, the Board finds these records insufficient to establish that the appellant was permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18.

Even were the Board to concede that the appellant was incapable of self-support at the time of his eighteenth birthday, the record does not support a finding that such incapacity was permanent in nature.  In that regard, in a November 2001 claim for benefits the Veteran specifically indicated that he had no dependent children.  Such a notation weighs heavily against the appellant's contentions that from age 18 he was permanently incapable of self-support.  Moreover, the appellant has reported on multiple occasions that he was the primary or, at a minimum, significant caregiver to the Veteran in the years prior to his death (absent periods of hospitalization).  VA treatment records support the appellant's contentions that he was the Veteran's primary caregiver and, in addition, that he was the Veteran's surrogate or legal guardian with decision-making capacity for the Veteran.  The above information fails to demonstrate that the appellant was or is incapable of self-support.  The evidence indicates that not only was the appellant supporting himself, but he also was supporting the Veteran for an extended period of time.

In reaching that conclusion, the Board acknowledges the numerous signed statements from individuals (discussed above) professing knowledge that the appellant was and is incapable of self-support.  Interestingly, several of these statements reiterate the appellant's role as caregiver of his father.  The Board finds it incompatible that on the one hand the appellant would be incapable of self-support, while on the other hand being able to be the primary or, at a minimum, significant caregiver to the Veteran.  For that same reason, the Board finds the appellant's statements regarding his inability to support himself from prior to the age of 18 of extremely limited probative value and to be outweighed by the other evidence of record.

For the reasons discussed above, the Board finds that entitlement to DIC benefits on the basis of the appellant being a "helpless child" before the age of 18, under 38 U.S.C.A. § 101(4)(a) (ii), cannot be established because it has not been shown that the appellant was permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18.  The questions at issue for "helpless child" status for an adult are whether the appellant was disabled and incapable of self-support upon his achieving the age of 18, and if so, whether this incapacity was chronic and ongoing in nature so as to preclude self-support in adulthood.  38 C.F.R. § 3.356; Dobson, 4 Vet. App. at 445.  As there is minimal evidence discussing the appellant's capacity for self-support prior to the age of 18 and the preponderance of the evidence is against finding that any such incapacity that might have existed at age 18 was chronic and ongoing in nature so as to preclude self-support throughout adulthood, the appellant cannot achieve claimant status as the "helpless child" of the deceased Veteran, and hence any claim for DIC benefits on that basis cannot be supported.  Id.

Ultimately, the Board finds that the preponderance of the evidence is against recognizing the appellant as the helpless child of the Veteran.


ORDER

Entitlement to DIC benefits as an adult helpless child on the basis of permanent incapacity for self-support prior to reaching the age of 18 years is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


